

Exhibit 10.17




APPLE INC.
2014 EMPLOYEE STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
PERFORMANCE AWARD








NOTICE OF GRANT
Name:    (the “Participant”)
Employee ID:    
Grant Number:    
Target No. of Units
Subject to Award:            


Award Date:    (the “Award Date”)    
Vesting Schedule:    
Performance Period:    
This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. 2014 Employee Stock Plan and the
Terms and Conditions of Restricted Stock Unit Award - Performance Award
(including Exhibit A thereto), which are incorporated herein by reference.
You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Stock Plan Group of your decision at
stock@apple.com. If you do not provide such notification by the last day of the
calendar month prior to the Vesting Date, you will be deemed to have accepted
your Award on the terms and conditions set forth herein.




--------------------------------------------------------------------------------





APPLE INC.
2014 EMPLOYEE STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
PERFORMANCE AWARD


1.General. These Terms and Conditions of Restricted Stock Unit Award -
Performance Award (these “Terms”) apply to a particular restricted stock unit
award (the “Award”) granted by Apple Inc., a California corporation (the
“Company”), and are incorporated by reference in the Notice of Grant (the “Grant
Notice”) corresponding to that particular grant. The recipient of the Award
identified in the Grant Notice is referred to as the “Participant.” The
effective date of grant of the Award as set forth in the Grant Notice is
referred to as the “Award Date.” The Award was granted under and is subject to
the provisions of the Apple Inc. 2014 Employee Stock Plan (the “Plan”).
Capitalized terms are defined in the Plan if not defined herein. The Award is
discretionary and has been granted to the Participant in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to the
Participant. The Grant Notice and these Terms (including Exhibit A hereto,
incorporated herein by this reference) are collectively referred to as the
“Award Agreement” applicable to the Award.
2.    Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Stock Units vest pursuant to this Award Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind.
3.    Vesting. Subject to Sections 4 and 8 below, the Award shall vest and
become nonforfeitable as set forth in the Grant Notice and Exhibit A hereto.
(The vesting date set forth in the Grant Notice is referred to herein as a
“Vesting Date”).
4.    Continuance of Employment. Except as provided in this Section 4 and in
Section 8 below, vesting of the Award requires continued active employment or
service through the Vesting Date as a condition to the vesting of the Award and
the rights and benefits under this Award Agreement. Employment or service for
only a portion of the vesting period, even if a substantial portion, will not
entitle the Participant to any proportionate vesting of the Award. For purposes
of this Award Agreement, active service shall include (a) the duration of an
approved leave of absence (other than a personal leave of absence) and (b) the
first thirty (30) days of an approved personal leave of absence, in each case as
approved by the Company, in its sole discretion. The vesting of the Award shall
be tolled beginning on the thirty-first (31st) day of a personal leave of
absence.
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination with or without cause, confers
upon the Participant any right to remain employed by or in service to the
Company or any Subsidiary, interferes in any way with the right of the Company
or any Subsidiary at any time to terminate such employment or services, or
affects the right of the Company or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this Section 4,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.


1

--------------------------------------------------------------------------------



5.    Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Stock Units. The Participant shall
have no rights as a shareholder of the Company, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units or any Shares underlying
or issuable in respect of such Stock Units until such Shares are actually issued
to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate or book entry evidencing such Shares.
(b)    Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Shares, the Company shall credit the
Participant with a dollar amount equal to (i) the per share cash dividend paid
by the Company on its Shares on such date, multiplied by (ii) the total target
number of Stock Units (with such total number adjusted pursuant to Section 11 of
the Plan) subject to the Award that are outstanding immediately prior to the
record date for that dividend (a “Dividend Equivalent Right”). Any Dividend
Equivalent Rights credited pursuant to the foregoing provisions of this Section
5(b) shall be subject to the same vesting, payment and other terms, conditions
and restrictions as the original Stock Units to which they relate, including the
obligation to satisfy the Tax-Related Items; provided, however, that the amount
of any vested Dividend Equivalent Rights shall be paid in cash. For purposes of
clarity, the percentage of the Dividend Equivalent Rights that are paid will
correspond to the percentage of the total target number of Stock Units that vest
on the Vesting Date, after giving effect to Exhibit A. No crediting of Dividend
Equivalent Rights shall be made pursuant to this Section 5(b) with respect to
any Stock Units which, immediately prior to the record date for that dividend,
have either been paid pursuant to Section 7 or terminated pursuant to Section 8
or Exhibit A.
6.    Restrictions on Transfer. Except as provided in Section 4(c) of the Plan,
the Award, the Dividend Equivalent Rights and any interest therein or amount or
Shares payable in respect thereof shall not be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.
7.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following the vesting event pursuant to Section 3 or
Section 8 (and in all events not later than two and one-half (2 ½) months after
such vesting event), the Company shall deliver to the Participant a number of
Shares (either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Company in its
discretion) equal to the number of Stock Units subject to the Award that vest on
the Vesting Date, less Tax-Related Items (as defined in Section 11 below),
unless such Stock Units terminate prior to the Vesting Date pursuant to Section
8. The Company’s obligation to deliver Shares or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any Shares with
respect to the vested Stock Units deliver to the Company any representations or
other documents or assurances required pursuant to Section 13(c) of the Plan.
The Participant shall have no further rights with respect to any Stock Units
that are paid or that terminate pursuant to Section 8.
8.    Effect of Termination of Service. Except as provided in Section 4 or this
Section 8, the Participant’s Stock Units (as well as the related Dividend
Equivalent Rights) shall terminate to the extent such Stock Units have not
become vested prior to the Participant’s Termination of Service, meaning the
first date the Participant is no longer employed by or providing services to the
Company or one of its Subsidiaries (the “Severance Date”), regardless of the
reason for the Participant’s Termination of Service, whether with or without
cause, voluntarily or involuntarily or whether the Participant was employed or
provided services for a portion of the vesting period prior to a Vesting Date.
In the event the Participant’s Severance Date is the result of the Participant’s
Termination of Service due to the Participant’s death or Disability and the
Severance Date occurs prior to the Vesting Date, on the Vesting Date the Award
shall vest with respect to a number of Stock Units determined by multiplying (i)
the Stock


2

--------------------------------------------------------------------------------



Units as well as the related Dividend Equivalent Rights subject to the Award
that would have otherwise vested pursuant to the Award on such Vesting Date but
for the Termination of Service and to the extent the applicable
performance-based vesting requirement is satisfied, by (ii) the Severance
Fraction (determined as set forth below). Any Stock Units (as well as the
related Dividend Equivalent Rights) that are unvested on the Severance Date and
that are not eligible to vest on the Vesting Date following the Severance Date
pursuant to the preceding sentence shall terminate as of the Severance Date, and
any Stock Units that remain outstanding and unvested after giving effect to the
preceding sentence shall terminate as of the Vesting Date. The “Severance
Fraction” means a fraction, the numerator of which shall be determined by
subtracting the number of days remaining in the Performance Period on the
Severance Date from the total number of days in the Performance Period, and the
denominator of which shall be the total number of days in the Performance
Period. If any unvested Stock Units are terminated pursuant to this Award
Agreement, such Stock Units (as well as the related Dividend Equivalent Rights)
shall automatically terminate and be cancelled as of the applicable Severance
Date (or, to the extent the applicable performance-based vesting conditions are
not satisfied, the Vesting Date, as provided in Exhibit A) without payment of
any consideration by the Company and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.
9.    Recoupment. Notwithstanding any other provision herein, the Award and any
Shares or other amount or property that may be issued, delivered or paid in
respect of the Award, as well as any consideration that may be received in
respect of a sale or other disposition of any such Shares or property, shall be
subject to any recoupment, “clawback” or similar provisions of applicable law.
In addition, the Company may require the Participant to deliver or otherwise
repay to the Company the Award and any Shares or other amount or property that
may be issued, delivered or paid in respect of the Award, as well as any
consideration that may be received in respect of a sale or other disposition of
any such Shares or property, if the Company reasonably determines that one or
more of the following has occurred:
(a)during the period of the Participant’s employment or service with the Company
or any of its Subsidiaries (the “Employment Period”), the Participant has
committed a felony (under the laws of the United States or any relevant state,
or a similar crime or offense under the applicable laws of any relevant foreign
jurisdiction);
(b)during the Employment Period or at any time thereafter, the Participant has
committed or engaged in a breach of confidentiality, or an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information of the Company or any of its Subsidiaries;
(c)during the Employment Period or at any time thereafter, the Participant has
committed or engaged in an act of theft, embezzlement or fraud, or materially
breached any agreement to which the Participant is a party with the Company or
any of its Subsidiaries.
For purposes of the foregoing, the Participant expressly and explicitly
authorizes the Company to issue instructions, on the Participant’s behalf, to
any brokerage firm and/or third party administrator engaged by the Company to
hold the Participant’s Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company. This Section 9 is not the Company’s exclusive remedy with respect to
such matters.
10.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 11 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Committee shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which Dividend Equivalent Rights
are credited pursuant to Section 5(b).


3

--------------------------------------------------------------------------------



11.    Responsibility for Taxes. The Participant acknowledges that, regardless
of any action the Company and/or the Participant’s employer (“Employer”) take
with respect to any or all income tax (including U.S. federal, state and local
tax and/or non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant or deemed by the Company or the
Employer to be an appropriate charge to the Participant even if technically due
by the Company or the Employer (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant of the
Stock Units, the vesting of the Stock Units, the delivery of Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends and/or Dividend Equivalent Rights; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is or becomes
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion and pursuant to such procedures as they may specify from time to
time, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)    withholding from any wages or other cash compensation payable to the
Participant by the Company and/or the Employer;


(b)    withholding otherwise deliverable Shares and/or from otherwise payable
Dividend Equivalent Rights to be issued or paid upon vesting/settlement of the
Award;
(c)     arranging for the sale of Shares otherwise deliverable to the
Participant (on the Participant’s behalf and at the Participant’s direction
pursuant to this authorization), including selling Shares as part of a block
trade with other Participants in the Plan; or
(d)    withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Award.
Notwithstanding the foregoing, if the Participant is an officer of the Company
who is subject to Section 16 of the Exchange Act, then the Company must satisfy
any withholding obligations arising upon the occurrence of a taxable or tax
withholding event, as applicable, by withholding Shares otherwise deliverable or
an amount otherwise payable upon settlement of Dividend Equivalent Rights
pursuant to method (b), unless the Board or the Committee determines in its
discretion to satisfy the obligation for Tax-Related Items by one or a
combination of methods (a), (b), (c), and (d) above.
    The Company may withhold or account for Tax-Related Items by considering
statutory withholding amounts or other withholding rates, including maximum
rates applicable in the Participant's jurisdiction(s).  If the maximum rate is
used, any over-withheld amount may be refunded to the Participant in cash by the
Company or Employer (with no entitlement to the Share equivalent) or if not
refunded, the Participant may seek a refund from the local tax authorities. In
the event of under-withholding, the Participant may be required to pay
additional Tax-Related Items directly to the applicable tax authority or to the
Company or Employer. If the obligation for Tax-Related Items is satisfied by
withholding a number of Shares as described herein, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Stock Units, notwithstanding that a number of the Shares are


4

--------------------------------------------------------------------------------



held back solely for the purpose of paying the Tax-Related Items. The Company
may refuse to issue or deliver to the Participant any Shares or the proceeds of
the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
12.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Award by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.
13.    Data Privacy. The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 13. The Company, its related entities, and the Employer hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, email address, date of birth, social security
number or other employee identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Stock Units or
any other entitlement to Shares or equivalent benefits awarded, canceled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
related entities may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and its related entities may each
further transfer Data to any third parties assisting the Company or any such
related entity in the implementation, administration and management of the Plan.
The Participant acknowledges that the transferors and transferees of such Data
may be located anywhere in the world and hereby authorizes each of them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any transfer of such Data as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on the Participant’s behalf to a broker or to other third party with
whom the Participant may elect to deposit any Shares acquired under the Plan
(whether pursuant to the Award or otherwise).
14.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s records, or at such other address as either
party may hereafter designate in writing to the other. Any such notice shall be
given only when received, but if the Participant is no longer an employee of the
Company, shall be deemed to have been duly given by the Company when enclosed in
a properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.
15.    Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understood the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
16.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 15
of the Plan. Such amendment must be in writing and signed by the Company. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver


5

--------------------------------------------------------------------------------



does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
17.    Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Award Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.
18.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
19.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.
20.    Choice of Venue. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Award Agreement, the parties hereby submit to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.
21.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.
22.    Severability. The provisions of this Award Agreement are severable and if
any one of more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
* * * * *


6


--------------------------------------------------------------------------------



PERFORMANCE AWARD


EXHIBIT A


PERFORMANCE VESTING REQUIREMENTS


The Stock Units (and related Dividend Equivalent Rights) subject to the Award
that will vest on the Vesting Date will be determined based on the Company’s
relative total shareholder return (“TSR”) Percentile for the Performance Period.
The percentage of the Stock Units (and related Dividend Equivalent Rights) that
vest on the Vesting Date will be determined as follows:
•If the Company’s TSR Percentile for the Performance Period is at the [ ] ([ ])
percentile or greater, [ ] ([ ]%) of the target Stock Units will vest on the
Vesting Date.
•If the Company’s TSR Percentile for the Performance Period is at the [ ] ([ ])
percentile, [ ] ([ ]%) of the target Stock Units will vest on the Vesting Date.
•If the Company’s TSR Percentile for the Performance Period is at the [ ] ([ ])
percentile, [ ] ([ ]%) of the target Stock Units will vest on the Vesting Date.
•If the Company’s TSR Percentile for the Performance Period is below the [ ] ([
]) percentile, [ ] ([ ]%) of the Stock Units will vest on the Vesting Date.
For TSR Percentile performance for the Performance Period between the levels
indicated above, the portion of the Stock Units that will vest on the Vesting
Date will be determined on a straight-line basis (i.e., linearly interpolated)
between the two nearest vesting percentages indicated above.
Notwithstanding the foregoing, if the Company’s TSR for the Performance Period
is negative, in no event shall more than one hundred percent (100%) of the
target Stock Units vest.
The number of Stock Units that vest on the Vesting Date will be rounded to the
nearest whole unit, and the balance of the Stock Units will not vest and will
terminate on that Vesting Date.
    For purposes of the Award, the following definitions will apply:
•“TSR Percentile” means the percentile ranking of the Company’s TSR among the
TSRs for the Comparison Group members for the Performance Period. In determining
the Company’s TSR Percentile for the Performance Period, in the event that the
Company’s TSR for the Performance Period is equal to the TSR(s) of one or more
other Comparison Group members for that same period, the Company’s TSR
Percentile ranking will be determined by ranking the Company’s TSR for that
period as being greater than such other Comparison Group members.
•“Comparison Group” means the Company and each other company included in the
Standard & Poor’s 500 index on the first day of the Performance Period and,
except as provided below, the common stock (or similar equity security) of which
continues to be listed or traded on a national securities exchange through the
last trading day of the Performance Period. In the event a member of the
Comparison Group files for bankruptcy or liquidates due to an insolvency, such
company shall continue to be treated as a Comparison Group member, and such
company’s Ending Price will be treated as $0 if the common stock (or similar
equity security) of such company is no longer listed or


A-1

--------------------------------------------------------------------------------



traded on a national securities exchange on the last trading day of the
Performance Period. In the event of a formation of a new parent company by a
Comparison Group member, substantially all of the assets and liabilities of
which consist immediately after the transaction of the equity interests in the
original Comparison Group member or the assets and liabilities of such
Comparison Group member immediately prior to the transaction, such new parent
company shall be substituted for the Comparison Group member to the extent (and
for such period of time) as its common stock (or similar equity securities) are
listed or traded on a national securities exchange but the common stock (or
similar equity securities) of the original Comparison Group member are not. In
the event of a merger or other business combination of two Comparison Group
members (including, without limitation, the acquisition of one Comparison Group
member, or all or substantially all of its assets, by another Comparison Group
member), the surviving, resulting or successor entity, as the case may be, shall
continue to be treated as a member of the Comparison Group, provided that the
common stock (or similar equity security) of such entity is listed or traded on
a national securities exchange through the last trading day of the Performance
Period. With respect to the preceding two sentences, the applicable stock prices
shall be equitably and proportionately adjusted to the extent (if any) necessary
to preserve the intended incentives of the awards and mitigate the impact of the
transaction.
•“TSR” shall be determined with respect to the Company and any other Comparison
Group member by dividing: (a) the sum of (i) the difference obtained by
subtracting the applicable Beginning Price from the applicable Ending Price plus
(ii) all dividends and other distributions during the Performance Period by (b)
the applicable Beginning Price. Any non-cash distributions shall be valued at
fair market value. For the purpose of determining TSR, the value of dividends
and other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the date of
distribution.
•“Beginning Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days beginning with the first trading day of the
Performance Period. For the purpose of determining Beginning Price, the value of
dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the date
of distribution.
•“Ending Price” means, with respect to the Company and any other Comparison
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the date of
distribution.
    With respect to the computation of TSR, Beginning Price, and Ending Price,
there shall also be an equitable and proportionate adjustment to the extent (if
any) necessary to preserve the intended incentives of the awards and mitigate
the impact of any stock split, stock dividend or reverse stock split occurring
during the Performance Period (or during the applicable 20-day period in
determining Beginning Price or Ending Price, as the case may be).
    In the event of any ambiguity or discrepancy, the determination of the
Committee shall be final and binding.
* * * * *


A-2